Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: This invention is allowable in light of the applicant’s amendments and arguments filed on 02/09/2022.
A further search yielded the close prior art Pub. No. US 2018/0082213 A1, which generally teaches calculating a future reward based on a reward, a state and an action.  However, this art falls short in that it at least does not teach or suggest the specifics of “receiving, by the agent, a reward and second network statistics from, and determined by, the receiving computing device, wherein the reward is based on one or more reception parameters associated with the transmitted real-time communication received at the receiving computing device”, in conjunction with all other claimed limitations, which include using the received reward and second network statistics along with other specific information to determine an expected value of a sum of future rewards to change at least one of the plurality of transmission parameters by the agent.
The further search yielded the following closest prior arts: Pub. No. US 2021/0397959 A1, US Patent No. 10,700,855 B2, Pub. No. US 2021/0099517 A1, Pub No. US 2021/0300198 A1, and Pub. No. US 2020/0065704 A1.  All of these close prior arts generally depict various ways of maximizing rewards in reinforcement learning.  However, with regard to independent claim 1, these arts fall short in teaching or suggesting “determining at the agent, based on the current state, the current action, the second network statistics, and the reward, an expected value of a sum of future rewards; and changing, by the agent, at least one of the plurality of transmission parameters to maximize the expected value of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BUI whose telephone number is (571)270-7168. The examiner can normally be reached Mon-Fri: 9AM - 530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BUI/Primary Examiner, Art Unit 2448